                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
In re:                                              Case No. 16-43021-pjs

Warren J. Williams,                                 Chapter 7
         Debtor.                                    Hon. Phillip J. Shefferly
                                                /
              STIPULATION FOR ENTRY OF ORDER
       EXTENDING TIME TO FILE MOTIONS TO DISMISS
  UNDER 11 U.S.C. §707 AND TO FILE OBJECTIONS TO DISCHARGE
                        UNDER 11 U.S.C. §727

         This is the stipulation of the United States Trustee and the Debtors, through

their undersigned counsel, for the entry of an Order extending time for the United

States Trustee to file motions to dismiss under 11 U.S.C. §707 and objections to

discharge under 11 U.S.C. §727 to December 17, 2018. The United States Trustee

has asked for documentation on the Debtors’ actual expenses along with other

information pertinent to the United States Trustee’s assessment of this case. A copy

of the proposed Order is attached.

         DANIEL M. McDERMOTT                  MARRS & TERRY, PLLC
         UNITED STATES TRUSTEE
         Region 9                             By: /s/ Michelle Marrs [59651]
                                              Attorney for Debtors
By        /s/ Leslie K. Berg                  6553 Jackson Rd.
         Trial Attorney                       Ann Arbor, MI 48103
         U.S. Dept. of Justice                (734) 663-0555
         Office of the U.S. Trustee           mandtecf@gmail.com
         211 West Fort St - Suite 700
         Detroit, Michigan 48226
         (313) 226-7950
         Leslie.K.Berg@usdoj.gov

Dated: November 13, 2018

 16-43021-pjs      Doc 137   Filed 11/13/18   Entered 11/13/18 14:51:28   Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
In re:                                                Case No. 16-43021-pjs

Warren J. Williams,                                   Chapter 7
         Debtors.                                     Hon. Phillip J. Shefferly
                                                 /

                ORDER EXTENDING TIME FOR U.S. TRUSTEE
                 TO FILE AN OBJECTION TO DISCHARGE
         THIS MATTER came before the Court on the stipulation of the United States
Trustee and the Debtors, by and through counsel, for an extension of time for the
United States Trustee to file a complaint objecting to discharge or a motion to
dismiss.     The Debtors are gathering information which the United States has
requested regarding expenses. This information may affect any grounds that warrant
the filing of a motion to dismiss under §707 or an objection to discharge under § 727
of the Bankruptcy Code. For these reasons,
         IT IS ORDERED that the deadline for the United States Trustee to file a
motion to dismiss or a complaint objecting to discharge is extended through and
including December 17, 2018.




 16-43021-pjs       Doc 137   Filed 11/13/18   Entered 11/13/18 14:51:28   Page 2 of 2
